Citation Nr: 1403784	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Sheldon N. Sandler, Esq.
	

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by which the RO denied entitlement to service connection for residuals of a low back injury.  The Veteran appealed the RO's denial to the Board.

In an August 2011 rating decision, the Board denied entitlement to service connection for residuals of a low back injury.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).

In a January 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision and remanded the issue to the Board for further action consistent with the Memorandum Decision.  The Board remanded the case for further development in September 2013.  The case was returned to the Board's docket in October 2013.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Further development is required before the Board may render a decision in this matter.

In April 2009, the Veteran was afforded a VA orthopedic examination for, in essence, a diagnosis of all extant low back disabilities and an opinion regarding the likely etiology of each disability diagnosed.  The examiner opined that no current low back disability was due to a documented injury in service.  The Court, however, found that the VA examiner's opinion was lacking because the examiner failed to take into account the Veteran's assertions of continuity of low back symptomatology since 1981 (lay evidence) as well as the full post-service medical history to include a disc bulge seen on MRI is 1991.  As such, a new VA orthopedic examination must be scheduled.  

In September 2013 the Board remanded this case for a new examination; however, in October 2013 the case was again docketed at the Board without having been returned to the RO for compliance with the Board's order.  Therefore, the Board is again remanding the case for further development.  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's claimed low back disability.  The examiner is asked to diagnose all extant low back disabilities.  As to each disability identified, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the disability is related to the Veteran's period of active duty service.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In rendering the opinion, the examiner must take in to consideration the Veteran's stated medical history.  In addition, the examiner is to review all pertinent documents in the claims file in conjunction with the examination.

The examination report must indicate whether requested review of the record took place.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After conducting any the foregoing development and any other development deemed necessary, the RO should readjudicate the Veteran's claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

